                Case 15-17570-RAM        Doc 889     Filed 08/16/19     Page 1 of 2




     ORDERED in the Southern District of Florida on August 16, 2019.




                                                               Robert A. Mark, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

  In re:

  Jade Winds Association, Inc.,                       Case No. 15-17570-RAM

        Debtor.                                       Chapter 11
  ____________________________________/

                       ORDER GRANTING AMENDED MOTION TO
                    APPROVE DISBURSEMENT OF UNCLAIMED FUNDS

           THIS MATTER came before the Court for hearing on August 8, 2019 upon the Amended

  Motion to Approve: (I) Disbursement of Unclaimed Funds and (II) Final Payment and Discharge

  of Plan Administrator [ECF No. 883] (the “Motion”) filed by Jade Winds Association, Inc. (the

  “Reorganized Debtor”). For the reasons stated on the record, and being otherwise fully advised in

  the premises, it is ORDERED AND ADJUDGED that:

           1.    Motion [ECF No. 883] is GRANTED.

           2.    Once the Debtor communicates the current address of Class 14 claimant Victoria
              Case 15-17570-RAM          Doc 889      Filed 08/16/19      Page 2 of 2



Orlova to him, Plan Administrator Leslie Osborne, Esq. shall disburse the $2,064.66 payable under

the Debtor’s confirmed plan of reorganization to Victoria Orlova.

         3.     The Plan Administrator shall disburse the remaining Unclaimed Funds1 totaling

$38,693.67 to the Debtor.

         4.     Upon the Plan Administrator’s compliance with Paragraphs 2 and 3 of this Order,

the Plan Administrator shall be discharged from: (a) all further liability to the holders of claims to

the Unclaimed Funds; and (b) all further responsibility in this case.

         5.     Upon the Debtor and the Plan Administrator’s respective compliance with their

respective duties under Paragraphs 2 and 3 of this Order, and the payment of $2,064.66 to Ms.

Orlova, the Debtor shall be discharged from all further liability to the holders of the Unclaimed

Funds.

         6.     Notwithstanding the foregoing, nothing in this Order shall be deemed to prevent

the Debtor’s payment of the applicable Unclaimed Funds to holders of claims to the Unclaimed

Funds should such claimants be located or come forward in the future, and the Debtor is authorized

and encouraged, but not commanded, to make such payments.

                                                ###
Submitted by:

Eric Pendergraft
Counsel for the Debtor
2385 N.W. Executive Center Drive, Suite 300
Boca Raton, Florida 33431
Telephone: (561) 443-0800
Facsimile: (561) 998-0047
Email: ependergraft@slp.law

Copy to: Eric Pendergraft, who is directed to serve a copy of this Order upon all interested
parties.


1
  Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in
the Motion.
                                                  2
